Citation Nr: 0614583	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-44 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to May 
1945.  The veteran died in October 2003.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's November 2003 claim for accrued benefits is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in October 2003, at the age of 80; the 
immediate cause of the veteran's death was acute medullary 
failure due to, or as a consequence of, post-anoxic 
encephalopathy, due to, or as a consequence of, aspiration 
pneumonia due to, or as a consequence of, acute recurrent 
bowel obstruction; osteomyelitis of the right femur, sepsis, 
and adrenal insufficiency were identified as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.

2.  At the time of his death, the veteran's service-connected 
disabilities were depressive neurosis, evaluated as 70 
percent disabling since June 1973, and three other 
disabilities, left otitis media, defective hearing, and 
residuals of an appendectomy, each evaluated as 
noncompensably disabling.

3.  The veteran had received a total rating for compensation 
purposes based on individual unemployability from July 1996 
to his death in October 2003.

4.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause his 
death.

5.  The veteran's service-connected disabilities did not 
cause or aggravate any of the medical conditions that caused 
his death

6.  The veteran's death was not the result of disease or 
injury shown during his military service or within any 
applicable presumptive period thereafter.

7.  The veteran did not die of a service-connected 
disability.

8.  The veteran had received a total rating for compensation 
purposes based on individual unemployability from July 1996 
to his death in October 2003.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).

2.  The basic criteria for entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
The appellant's claims were originally adjudicated by a 
rating decision in June 2004.  Letters both prior to and 
subsequent to that rating decision, sent to the appellant in 
December 2003 and December 2004, provided notice regarding 
what information and evidence was needed to substantiate the 
appellant's claims, what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in her possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice in December 2004 was harmless error.  While the 
notice provided to the appellant in that letter was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the appellant's claims were re-adjudicated by an 
October 2005 Supplemental Statement of the Case (SSOC).  This 
action essentially cured the error in the timing of the 
notice.

The appellant was not provided with notice of the type of 
evidence necessary to establish an effective date for 
entitlement to the benefits on appeal.  Even though the 
notice was inadequate regarding this element, there is no 
prejudice to the appellant in issuing a final decision 
because notice as to the assignment of an effective date is 
not required because the appellant's claims are being denied 
and the matter of an effective date is moot.  No effective 
date is being set in this decision.

As for VA's duty to assist, the veteran's service medical 
records, VA medical records, and private medical records 
identified by the appellant have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the disabilities involved in the veteran's death) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Medical opinions were obtained by VA in January 
2005 and April 2006.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.

Analysis
In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  To establish 
service connection for a particular disability, the evidence 
must show that the disability resulted from disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  In addition, under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran died in October 2003, at the age of 80.  
According to the death certificate, the immediate cause of 
the veteran's death was acute medullary failure due to, or as 
a consequence of, post-anoxic encephalopathy, due to, or as a 
consequence of, aspiration pneumonia due to, or as a 
consequence of, acute recurrent bowel obstruction.  
Osteomyelitis of the right femur, sepsis, and adrenal 
insufficiency were identified as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  At the time of his death, the veteran's 
service-connected disabilities were depressive neurosis, 
evaluated as 70 percent disabling, and three other 
disabilities, left otitis media, defective hearing, and 
residuals of an appendectomy, each evaluated as 
noncompensably disabling.

The Board notes that the veteran was diagnosed with irritable 
bowel syndrome with frequent diarrhea and vomiting during his 
military service; however, in January 2005 a VA physician 
specializing in internal medicine and gastroenterology opined 
that the veteran's irritable bowel syndrome in service was 
not related to the cause of his death.  The physician 
explained that irritable bowel syndrome is a functional 
disorder without any accompanying structural defect.  The 
physician stated that recurrent intestinal obstruction and 
aspiration pneumonia led to the veteran's death.  The veteran 
developed these conditions as a result of severe radiation 
colitis.  The radiation colitis developed from radiation 
therapy for the veteran's prostate cancer.  There is no 
contrary medical evidence on this point.

The appellant does not contend, nor does the evidence show, 
that the veteran's acute medullary failure, post-anoxic 
encephalopathy, aspiration pneumonia, or acute recurrent 
bowel obstruction, radiation colitis, or prostate cancer were 
incurred during the veteran's military service or within any 
relevant presumptive period thereafter.  Instead, in support 
of her claim, the appellant points to a November 2004 
statement by Stephen Anthony, M.D., asserting that the 
veteran's service-connected depressive neurosis exacerbated 
his serious medical problems and accelerated his death.  

In April 2006 a VA psychiatrist reviewed the veteran's claims 
file.  The physician opined that it was unlikely that 
depressive neurosis caused the veteran's death or contributed 
substantially or materially to cause the death of the 
veteran.  He explained that although psychiatric illnesses, 
including depressive neurosis, can contribute to and lead to 
the death of a patient-most often seen when patients lack 
the motivation, energy, or cognitive ability to seek out or 
comply with treatment of their medical illness-this did not 
appear to be the case with the veteran.  The VA physician 
found no documentation in the record indicating that the 
veteran's depressive neurosis incapacitated him to the point 
where he was not seeking or complying with medical treatment.  
The physician added that the acute onset of the bowel 
obstruction and the rapid complications that ensued were 
independent of the veteran's service-connected depressive 
neurosis.

The Board gives greater weight to the negative April 2006 
opinion by the VA psychiatrist than to the favorable opinion 
by Dr. Anthony.  In his November 2004 statement, Dr. Anthony 
provides no rationale to support his conclusion that the 
veteran's psychiatric condition accelerated the death of the 
veteran.  In contrast, the opinion by the VA psychiatric is 
thorough and well-reasoned.  Additionally, the opinion of the 
VA physician is consistent with the other medical evidence 
contained in the veteran's claim file, including treatment 
records from Dr. Anthony and the records of the terminal 
hospitalization of the veteran.  Thus, the evidence against 
the appellant's claim outweighs the evidence in favor of the 
appellant's claim.

Although the appellant clearly believes that the veteran's 
service-connected depressive neurosis contributed to his 
death or caused or aggravated the conditions that caused his 
death, her statements are not competent evidence to establish 
the cause of the veteran's death.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the appellant is not shown to be a medical 
professional, she is not competent to make a determination 
that the veteran's service-connected depressive neurosis led 
to his death or to a condition causing his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Because the preponderance of the evidence is against finding 
that the cause of the veteran's death was related to his 
military service or to his service-connected disabilities, or 
to a disability incurred during service or any applicable 
presumptive period thereafter, the appellant's claim for 
service connection must fail.  Accordingly, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death must be denied.  There is no benefit of 
the doubt that could be resolved in the appellant's favor.  

2.  1318 claim
Dependency and Indemnity Compensation (DIC) can be awarded 
based on a service-connected death, or as if the death were 
service-connected under the provisions of 38 U.S.C.A. § 1318.  
See, e.g., Green v. Brown, 10 Vet. App. 111, 115 (1997).  The 
widow of a deceased veteran may be entitled to DIC as if the 
veteran's death were service connected where the veteran's 
death was not caused by his own willful misconduct and he was 
in receipt of or entitled to receive (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that was either:  (1) continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; (2) 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death; (3) 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318 (West 2002).

The Board notes that prior to the filing of the appellant's 
claim in November 2003, 38 C.F.R. § 3.22, the regulation 
implementing 38 U.S.C.A. § 1318, was amended effective 
January 21, 2000.  See 65 Fed. Reg. 3388 (January 21, 2000).  
The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA. 

Under 38 C.F.R. § 3.22, "entitled to receive" means that, 
at the time of death, the veteran had a service-connected 
disability rated by VA as totally disabling, but was not 
actually receiving compensation because:  (1) VA was paying 
the compensation to the veteran's dependents; (2) VA was 
withholding the compensation to offset an indebtedness of the 
veteran; (3) the veteran had not received total disability 
compensation solely because of clear and unmistakable error 
in a VA decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  
38 C.F.R. § 3.22 (2005).  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit upheld VA's interpretation of 
38 U.S.C.A. § 1318, as codified at 38 C.F.R. § 3.22 (2005), 
with certain exceptions that do not apply in this case, such 
as those involving new and material evidence.  Id. at 1379-
80.  In December 2005 VA revised 38 C.F.R. § 3.22 to add an 
eighth circumstance in which a person may be found to have 
been "entitled to receive" compensation-where service 
department records that existed at the time of a prior final 
VA decision but that were not considered by VA support a 
finding that the veteran was entitled to receive compensation 
at the time of death for a disability that was rated totally 
disabling for the specified period.  See 70 Fed. Reg. 72211 
(Dec. 2, 2005).  This additional circumstance does not apply 
in the appellant's case.  There are no newly identified 
service medical records to consider.

The veteran's depressive neurosis was rated 70 percent 
disabling from June 1973 to his death in October 2003.  The 
70 percent rating is less than 100 percent.  The veteran had 
received a total rating for compensation purposes based on 
individual unemployability from July 1996 to his death in 
October 2003.  This period is slightly more than seven years 
and less than ten years.  Therefore, he was not continuously 
evaluated as 100 percent disabled during the ten years prior 
to his death.  The veteran was not continuously evaluated as 
100 percent disabled from the time of his discharge from 
service in May 1945 to his death.  The veteran was not a 
former prisoner of war.  The appellant has not argued that 
any of the rating decisions confirming the disability 
evaluation assigned to the veteran's service-connected 
depressive neurosis or granting a total rating for 
compensation purposes based on individual unemployability was 
clearly and unmistakably erroneous.  Therefore, under the 
law, the appellant's claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


